Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   August 17, 2021

The Court of Appeals hereby passes the following order:

A22A0045. A MINOR CHILD C. H., BY AND THROUGH HIS GUARDIANS
    CHRISTOPHER JASON HOLLAND et al. v. VIEWPOINT HEALTH.

       Minor child C. H., through his legal guardians, filed this tort action against
ViewPoint Health and minor child K. D. ViewPoint moved to dismiss the claims
asserted against it. Following a hearing, the trial court granted the motion, dismissing
the complaint with prejudice “as to ViewPoint Health.” C. H. then filed this direct
appeal, but we lack jurisdiction.
       OCGA § 5-6-34 (a) (1) generally allows direct appeals from final judgments.
“In a case involving multiple parties or multiple claims, a decision adjudicating fewer
than all the claims or the rights and liabilities of less than all the parties is not a final
judgment.” Johnson v. Hosp. Corp. of America, 192 Ga. App. 628, 629 (385 SE2d
731) (1989) (punctuation omitted). Such a ruling may be appealed only if the trial
court makes an express determination that there is no just reason for delay and an
express direction for the entry of judgment under OCGA § 9-11-54 (b), or the party
seeking to appeal complies with the interlocutory appeal requirements of OCGA § 5-
6-34 (b). See id.
       The record before us contains no indication that the trial court directed the
entry of judgment under OCGA § 9-11-54 (b) or that C. H.’s claims against the
remaining defendant, K. D., have been dismissed.1 Because the claims against K. D.
remain pending, the order dismissing the complaint as to ViewPoint is a non-final


       1
       At the hearing on ViewPoint’s motion to dismiss, the trial court stated that K.
D. had not yet been served.
order that did not resolve all issues in the case. See Conseco Finance Servicing Corp.
v. Hill, 252 Ga. App. 774, 775 (1) (556 SE2d 468) (2001); Johnson, 192 Ga. App. at
629. Therefore, C. H. was required to follow the interlocutory appeal procedures set
forth in OCGA § 5-6-34 (b). See Bailey v. Bailey, 266 Ga. 832, 832-833 (471 SE2d
213) (1996); Scruggs v. Ga. Dept. of Human Resources, 261 Ga. 587, 588-589 (1)
(408 SE2d 103) (1991). C. H.’s failure to follow the proper appellate procedure
deprives us of jurisdiction over this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/17/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.